Exhibit 99-77D Westcore Trust (the Registrant) N-SAR Exhibit 77D: Policies with respect to security investments and Sub-Item 77Q1(b) Effective December 27, 2016, Westcore Growth Fund changed its name to Westcore Large-Cap Dividend Fund (the Fund) and made certain changes to its principal investment strategies. These changes include the Funds investments in large, dividend-paying companies that meet the portfolio management teams investment criteria based on various financial measures/ratios and have improving business prospects due to strong company and industry dynamics. The team seeks to optimize the portfolio based on a companys ability to grow its dividend while also taking into account the valuation of a company. Changes to the principal investment strategies of the Fund also include, the investment of, under normal circumstances, at least eighty percent (80%) of the value of its net assets, plus any borrowings for investment purposes, in stocks of large, well-established, dividend-paying companies, as measured at the time of purchase. Effective December 27, 2016, Westcore MIDCO Growth Fund changed its name to Westcore Mid-Cap Value Dividend Fund II (the Fund) and made certain changes to its principal investment strategies. These changes include the Funds investments in medium-sized, dividend-paying companies that the portfolio management team believes to be undervalued based upon various financial measures/ratios and rigorous company-specific research and analysis. Changes to the principal investment strategies of the Fund also include, the investment of, under normal circumstances, at least eighty percent (80%) of the value of the Funds net assets, plus any borrowings for investment purposes, is invested in medium-sized, dividend-paying companies. Effective December 27, 2016, Westcore Select Fund changed its name to Westcore Small-Cap Growth Fund II (the Fund) and made certain changes to its principal investment strategies. These changes include the Funds investments in small companies that the portfolio management team believes to have attractive growth prospects for earnings and/or cash flows. Changes to the principal investment strategies of the Fund also include, the investment of, under normal circumstances, the Fund invests at least eighty percent (80%) of the value of its net assets plus any borrowings for investment purposes in small-capitalization companies. These changes are described in the supplement to the Registrants prospectus dated and filed with the Securities and Exchange Commission December 23, 2016 (SEC Accession No. 0001398344-16-022073), and are hereby incorporated by reference as part of the response to Item 77D and Sub-Item 77Q1(b) of the Registrants Form N-SAR.
